     Case 3:18-cv-00899-REP Document 18 Filed 05/24/19 Page 1 of 3 PageID# 92



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                             Richmond Division

JAVIER TAPIA,                             )
     Plaintiff                            )
                                          )
v.                                        )       Case No.: 3:18CV00899
                                          )
MICHAEL RAO, et al.                       )
    Defendants                            )

          PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

        Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff, Javier

Tapia, by counsel, respectfully requests that the Court enter a preliminary injunction

to restore the status quo ante until a judgment on the merits of Plaintiff’s claims is

entered by enjoining the Defendants from continuing their constitutional violations

during the pendency of this litigation.

        A preliminary injunction is warranted here because Professor Tapia is likely

to succeed on the merits, will suffer irreparable harm in the absence of such relief,

and because the balance of the equities and public interest weigh in favor of granting

such relief. Plaintiff refers the Court to the accompanying Memorandum in Support

of Plaintiff’s Motion for a Preliminary Injunction for additional support for this

motion. For the reasons contained therein, the Plaintiff respectfully requests that his

Motion for a Preliminary Injunction be granted.

                                          Respectfully submitted,
                                          JAVIER TAPIA
                                          By Counsel

                                                      /s/
                                          Tim Schulte (VSB # 41881)

                                              1
Case 3:18-cv-00899-REP Document 18 Filed 05/24/19 Page 2 of 3 PageID# 93



                                 Blackwell N. Shelley, Jr. (VSB #28142)
                                 Shelley Cupp Schulte, P.C.
                                 2020 Monument Avenue
                                 Richmond VA 23220
                                 (804) 644-9700
                                 (804) 278-9634 [facsimile]
                                 schulte@scs-work.com
                                 shelley@scs-work.com


                                 Timothy E. Cupp (VSB # 23017)
                                 Shelley Cupp Schulte, P.C.
                                 1951 Evelyn Byrd Avenue, Suite D
                                 Harrisonburg, VA 22803
                                 (540) 432-9988
                                 (804) 278-9634 [fax]
                                 cupp@scs-work.com


                                 Rodney A. Smolla (VSB # 32768)
                                 4601 Concord Pike
                                 Wilmington, Delaware 1803
                                 (864) 373-3882
                                 (804) 278-9634 [fax]
                                 rodsmolla@gmail.com

                                 Attorneys for Plaintiff




                                   2
  Case 3:18-cv-00899-REP Document 18 Filed 05/24/19 Page 3 of 3 PageID# 94



                           CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of May, 2019, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Kevin D. Holden, Esquire
Lindsey A. Strachan, Esquire
David E. Nagle, Esquire
Jackson Lewis P.C.
P.O. Box 85068
Richmond, VA 23285
kevin.holden@jacksonlewis.com
lindsey.strachan@jacksonlewis.com
david.nagle@jacksonlewis.com

Counsel for Defendants

                                         _______/s/ ______________________
                                         Tim Schulte (VSB # 41881)
                                         Shelley Cupp Schulte, P.C.
                                         2020 Monument Avenue, First Floor
                                         Richmond VA 23220
                                         (804) 644-9700
                                         (804) 278-9634 [fax]
                                         schulte@scs-work.com




                                           3
